Citation Nr: 0842772	
Decision Date: 12/11/08    Archive Date: 12/17/08

DOCKET NO.  04-39 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for hallux valgus of the right foot.

2.  Entitlement to an initial rating in excess of 10 percent 
for residuals of an abdominoplasty.

3.  Entitlement to an initial compensable rating for 
pterygium of the right eye.

4.  Entitlement to an initial compensable rating for 
dysgeusia.

5.  Entitlement to an initial compensable rating for anosmia.

6.  Entitlement to an initial compensable rating for 
maxillary sinusitis.




ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from July 1981 to February 
2004.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland.  The RO, in pertinent part, awarded 
service connection for hallux valgus of the right foot and 
residuals of an abdominoplasty, assigning each a 10 percent 
rating from March 2004.  The same decision awarded service 
connection and assigned noncompensable ratings for pterygium 
of the right eye, dysgeusia, anosmia, and maxillary 
sinusitis.

The claims were previously before the Board in December 2006 
and remanded for further development.  They have been 
returned to the Board and are now ready for appellate 
disposition.

In the December 2006 remand, the Board referred a claim of 
entitlement to service connection for a left ankle condition 
secondary to the service-connected hallux valgus of the right 
foot.  While a VA examination was scheduled to determine the 
nature and etiology of a left ankle condition, the RO has yet 
to adjudicate the claim.  The Board is once again referring 
the claim to the RO for initial consideration and appropriate 
adjudicative action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).

In her November 2004 substantive appeal, the veteran 
requested a hearing before the Board to be held in 
Washington, D.C.  VA scheduled the hearing in October 2006.  
VA sent notice of the hearing to the address of record; it 
was not returned as undeliverable.  The regularity of the 
mail is presumed.  The veteran failed to appear, and, as 
such, her hearing request is deemed withdrawn.  38 C.F.R. 
§ 20.702(d).


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  Right foot hallux valgus disability has not been 
productive of an acquired claw foot, malunion or nonunion of 
the tarsal or metatarsal bones, or a moderately severe foot 
injury.

3.  Abdominoplasty residuals have not been productive of a 
scar that is deep or that causes limited motion in an area or 
areas exceeding 12 square inches, nor have they been 
productive of a superficial scar that does not cause limited 
motion in an area or areas of 144 square inches or greater. 

4.  Right eye pterygium has not been productive of loss of 
vision.

5.  Dysgeusia has not been productive of complete loss of 
sense of taste.

6.  Anosmia has not been productive of complete loss of sense 
of smell.

7.  Maxillary sinusitis is detected by x-ray only and has not 
been productive of one or two incapacitating episodes per 
year of sinusitis requiring prolonged use of antibiotic 
treatment or three to six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for right foot hallux valgus have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.20, 4.71a, Diagnostic Codes 5276-5284 (2008).  

2.  The criteria for an initial rating in excess of 10 
percent for abdominoplasty residuals have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.20, 4.118, Diagnostic Codes 7800-7803 (2008).  

3.  The criteria for an initial compensable rating for right 
eye pterygium have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.20, 4.84a, Diagnostic 
Codes 6034, 6078, 6079 (2008).  

4.  The criteria for an initial compensable rating for 
dysgeusia have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.20, 4.87a, Diagnostic Code 6276 
(2008).  

5.  The criteria for an initial compensable rating for 
anosmia have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.20, 4.87a, Diagnostic Code 6275 
(2008).  

6.  The criteria for an initial compensable rating for 
maxillary sinusitis have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.20, 4.97, 
Diagnostic Code 6513 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 
3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim and inform the veteran as to what 
parts of that information or evidence VA will seek to 
provide, and what parts VA expects the claimant to provide.  
38 C.F.R. § 3.159(b) (2008).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  Furthermore, 
the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  

By way of correspondence sent the veteran in February 2004, 
VA complied with notification responsibilities pertaining to 
the veteran's claims.  This letter notified the veteran of 
VA's responsibilities in obtaining information to assist the 
veteran in completing her original service connection claims, 
and identified the veteran's duties in obtaining information 
and evidence to substantiate her claims.  In December 2006, 
the veteran was provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the claimed disabilities under consideration, pursuant to 
the recent holding in the Dingess decision.  

Here, the veteran's claims on appeal arise from her 
disagreement with the initial disability evaluations assigned 
following the grant of service connection.  Courts have held 
that once service connection is granted the claim is 
substantiated, additional notice is not required, and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  

Regardless, an additional VCAA letter was issued to the 
veteran in December 2006, which notified her that she should 
submit evidence showing that her service connected 
disabilities had increased in severity.  The Board is aware 
of the United States Court of Appeals for Veterans Claims 
(Court) recent decision in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008); however, statements of the veteran indicate 
awareness of the evidence necessary to substantiate the 
claims for higher evaluations and no further analysis in that 
regard is necessary.  

VA has also made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate her claims.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
currently associated with the claims file consist of the 
veteran's service medical records and reports of VA 
examination.  The veteran has not identified any other 
pertinent evidence which has not been obtained.

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159(b), 20.1102 (2007); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  Any error in the sequence 
of events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998). 

Criteria for Evaluating Disabilities

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  

VA should interpret reports of examination in light of the 
whole recorded history, reconciling the various reports into 
a consistent picture so that the current rating may 
accurately reflect the elements of disability.  38 C.F.R. 
§ 4.2.  Any reasonable doubt regarding the degree of 
disability should be resolved in favor of the claimant.  
38 C.F.R. § 4.3.  Where there is a question as to which of 
two evaluations apply, the higher of the two should be 
assigned where the disability picture more nearly 
approximates the criteria for the next higher rating.  
38 C.F.R. § 4.7.  When considering functional impairment 
caused by a service-connected disorder, evaluations should be 
based on an assessment of the lack of usefulness, and 
adjudicators should consider the effects of the disabilities 
upon the person's ordinary activity.  38 C.F.R. § 4.10.  See 
also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath, 
1 Vet. App. at 594.  However, where an increase in the level 
of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R.
§§ 4.10, 4.40, 4.45.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

General

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Historically, in initiating the instant appeal, the veteran 
disagreed with the initial ratings assigned for her service-
connected disabilities.  As such, the severity of the 
disabilities at issue is to be considered over the entire 
period from the initial assignment of a disability rating to 
the present time.  See Fenderson, 12 Vet. App. at 126.  

Right Foot Disorder
	
	Facts 

Service medical records show the veteran underwent a 
bilateral bunionectomy in June 2003.  Upon VA examination in 
January 2004, the veteran complained of pain in her feet.  
She informed the examiner that she had not been absent from 
work other than for the post operative recovery in the last 
12 months as a result of her feet.  The veteran denied any 
current treatment or taking prescribed medication for her 
right foot pain.  The veteran walked with a normal gait and 
posture without the use of assistive device.

She was able to stand on her toes and heels and fully squat 
without difficulty.  Examination of both feet revealed that 
her status post bunionectomy scar was barely visible and well 
healed.  Her big toe on the right foot was in normal 
alignment.  She had no evidence of hindfoot valgus deformity, 
callosity, or tenderness on the plantar aspect of her foot.  
There was no tenderness over the calcaneal tubercle or mid 
arch.  The veteran reported limitation in prolonged walking 
and sitting on uneven surfaces or ground.  The examiner found 
no evidence of further limitation due to additional loss of 
motion, incoordination, weakness, or flare-up.  

Upon VA examination in August 2004, the veteran reported 
slight ongoing pain in the first metatarsal and top of her 
foot involving the third through fifth metatarsals as well.  
She indicated that pain was primarily with weight bearing and 
worse when wearing high-heeled shoes.  She denied requiring a 
cane or crutches for ambulation.  Range of motion of the 
ankle was normal.  There was some tenderness to palpation 
along the first metatarsal.  The veteran denied heel or arch 
pain.  She was able to wiggle her toes without discomfort.  
There was decreased range of motion of the first metatarsal 
phalangeal and interphalangeal joints on the right.  
Extension was normal to 70 degrees.  Flexion was limited to 
20 degrees.  The veteran walked with a slightly stiffened 
gait, putting her feet down cautiously.  X-rays of the feet 
showed that she was status post bunionectomy with insertion 
of a single pin in the distal end of the first metatarsal 
bone.  Pain was attributed to the bunionectomies, as well as 
pes planus, for which service connection is not in effect. 

The veteran was afforded a final VA examination in May 2008.  
Examination of the feet showed mild bilateral hallux valgus.  
There was no swelling, heat, erythema, or tenderness.  
Temperature, color and vasculature were normal.  All digits 
had normal ranges of motion.  There was no significant 
callous formation.  The veteran was able to arise and stand 
normally.  Gait was normal, to include heel and toe gaits. 
The veteran was able to hop normally on either foot.  

There was no evidence of hindfoot, midfoot, or forefoot 
deformity.  There was no valgus or varus deformity.  The 
Achilles tendon was well aligned and nontender. There were no 
breakdowns or callosities.  The veteran was not wearing any 
inserts and there was no evidence of unequal shoe wear.  The 
veteran indicated that her foot problem altered her general 
function especially on walking or running; however, the 
veteran was able to perform her usual job and had not 
received any treatment.  

	Analysis

The veteran's right foot hallux valgus disability has been 
assigned a 10 percent rating under 38 C.F.R. § 4.71a, 
Diagnostic Code 5280.  Under this code section, the maximum 
available is a 10 percent rating for unilateral hallux 
valgus, operated with resection of the metatarsal head or 
severe, if equivalent to amputation of the great toe.  
38 C.F.R. § 4.71a.

The veteran maintains that a higher initial rating is 
warranted for her right foot because her nerves are sensitive 
and her body weight is not distributed properly due to this 
sensitivity.  Having carefully considered all the evidence of 
record in light of the pertinent laws and regulations, the 
Board finds that the currently assigned 10 percent rating for 
hallux valgus of the right foot is appropriate and no higher 
rating is warranted at this time.  38 C.F.R. § 4.7.

The veteran is currently receiving the maximum schedular 
rating for her hallux valgus of the right foot.  As such, the 
Board has considered rating the veteran's service-connected 
disability under a different Diagnostic Code, but finds none 
that may be assigned on the facts of record that would avail 
the veteran of a higher disability rating.  The assignment of 
a particular Diagnostic Code is "completely dependent on the 
facts of a particular case."  See Butts v. Brown, 5 Vet. App. 
532, 538 (1993).  One Diagnostic Code may be more appropriate 
than another based on such factors as an individual's 
relevant medical history, the current diagnosis and 
demonstrated symptomatology.  Any change in a Diagnostic Code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Here, after review of all records pertaining to the service-
connected right foot disability, the Board finds no objective 
evidence of any of the following symptoms: acquired claw foot 
with all toes tending to dorsiflexion, limitation of 
dorsiflexion at the ankle to a right angle, shortened plantar 
fascia; marked tenderness under the metatarsal heads 
(Diagnostic Code 5278); moderately severe, malunion of or 
nonunion of the tarsal or metatarsal bones (Diagnostic Code 
5283); or moderately severe foot injuries (Diagnostic Code 
5284).  38 C.F.R. § 4.71a.  Consequently, evaluation of the 
disability using these diagnostic codes is not warranted.  

In light of the veteran's credible complaints of pain 
experienced in her right foot, functional loss due to flare-
ups, pain, fatigability, incoordination, pain on movement, 
and weakness, were considered and are reflected in the 
current 10 percent rating.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca, 8  Vet. App. at 206-7.  While pain was present, 
there was no evidence of additional functional loss due to 
repetitive use or during flare-up.  There was also no 
evidence of lack of endurance, weakness, fatigability, or 
incoordination of the right foot at any time.  

In sum, it appears that the right foot symptoms most nearly 
approximate the criteria for a 10 percent rating.  An 
evaluation in excess of 10 percent, to include "staged" 
ratings, is not warranted as the evidence does not show 
symptomatology consistent with acquired claw foot, malunion 
of or nonunion of the tarsal or metatarsal bones, or a 
moderately severe foot injury.  38 C.F.R. § 4.71a; See 
Fenderson, 12 Vet. App. at 126.  Should the veteran's 
disability picture change in the future, she may be assigned 
a higher rating.  See 38 C.F.R. § 4.1.  

Finally, the Board considered the doctrine of reasonable 
doubt, however, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1990).   


Residuals of Abdominoplasty

	Facts

Service medical records show the veteran underwent an 
abdominoplasty in 1999 to correct surgical scarring from two 
prior Cesarean sections.  Upon VA examination in January 
2004, the veteran had a transverse abdominal scar extending 
from hip to hip.  It was darker in color than the rest of her 
skin, but there was no evidence of keloids.  It was 
approximately one inch thick at the greatest width and 0.5 
inches at the thinnest width.  She complained of tautness, 
scaling, and itchiness occasionally on the right side of the 
scar; however, she denied pain with activities of daily 
living. 

Upon VA examination in May 2008, the veteran again complained 
of itching of the scar, as well as sensitivity to 
undergarments.  She denied any treatment for her scar.  The 
scar was in the suprapubic region, which went from one 
anterior superior iliac crest to the other side.   Total 
length was approximately 42 linear centimeters.  The scar was 
non tender and not adherent.  The texture was smooth, with no 
ulceration, elevation, loss of tissue, or inflammation.  The 
scar was slightly darker then her skin.  There was no 
disfigurement or limitation of function due to the scar.  

	Analysis

The veteran's residuals of an abdominoplasty has been 
assigned a 10 percent rating under 38 C.F.R. § 4.118, 
Diagnostic Code 7803.  Under this code section, a 10 percent 
rating is assigned for superficial, unstable scars.  
38 C.F.R. § 4.118.  A superficial scar is one not associated 
with underlying soft tissue damage.   An unstable scar is one 
where, for any reason, there is frequent loss of covering of 
the skin over the scar.  38 C.F.R. § 4.118, Diagnostic Code 
7803, Notes 1 & 2.

The veteran maintains that a higher initial rating is 
warranted because her scar is sensitive when wearing 
undergarments.  Having carefully considered all the evidence 
of record in light of the pertinent laws and regulations, the 
Board finds that the currently assigned 10 percent rating for 
residuals of an abdominoplasty is appropriate and no higher 
rating is warranted at this time.  38 C.F.R. § 4.7.

As the veteran is currently receiving the maximum schedular 
rating for her scar under 38 C.F.R. § 4.118, Diagnostic Code 
7803, the Board has considered rating the veteran's service-
connected disability under a different Diagnostic Code, but 
finds none that may be assigned on the facts of record or 
which would avail the veteran of a higher disability rating.  
See Butts, supra, 5 Vet. App. at 538.  Specifically, there 
has been no objective evidence of any of the following 
symptoms: a scar that is deep or that causes limited motion 
in an area or areas exceeding 12 square inches (Diagnostic 
Code 7801); or a superficial scar that does not cause limited 
motion in an area or areas of 144 square inches or greater 
(Diagnostic Code 7802).  38 C.F.R. § 4.118.  

Disability due to the veteran's abdominoplasty residuals (a 
scar) warrants no more than a 10 percent rating. An 
evaluation in excess of 10 percent, to include "staged" 
ratings, is not warranted as the evidence does not show 
symptomatology consistent with a scar that is deep or that 
causes limited motion in an area or areas exceeding 12  
square inches (or a superficial scar that does not cause 
limited motion in an area or areas of 144 square inches or 
greater.  38 C.F.R. § 4.118; See Fenderson, 12 Vet. App. at 
126.  The Board considered the doctrine of reasonable doubt, 
however, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  38 
U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. 
App. at 55-57.  Should the veteran's disability picture 
change in the future, she may be assigned a higher rating.  
See 38 C.F.R. § 4.1.  


Right Eye Pterygium

The veteran's pterygium has been assigned a noncompensable 
rating under 38 C.F.R. § 4.84a, Diagnostic Code 6034.  Under 
this code section, the rating specialist is directed to rate 
for loss of vision, if any.  38 C.F.R. § 4.84a.  A 
noncompensable rating is assigned for vision in both eyes of 
20/40.  Id, Diagnostic Code 6079.  A 10 percent rating is 
assigned when vision in one eye is 20/50 and the other eye is 
20/40 or 20/50.  Id, Diagnostic Codes 6078, 6079.  A 10 
percent rating is also assigned when vision in one eye is 
20/70 and the other eye is 20/40.  Id, Diagnostic Code 6079.  

The veteran maintains that a higher initial rating is 
warranted because her eye gets very dry and irritable, 
causing excessive squinting and favoring dependence on the 
left eye.  Having carefully considered all the evidence of 
record in light of the pertinent laws and regulations, the 
Board finds that the currently assigned noncompensable rating 
for the pterygium of the right eye is appropriate and no 
higher rating is warranted at this time.  38 C.F.R. § 4.7.

In this regard, the veteran's service medical records show 
she had a pterygium of the right eye removed in 1992.  Upon 
VA examination in March 2004, the veteran had uncorrected 
distance and near acuities of 20/20 in each eye.  Pupillary 
reactions were equal, round, and reactive to light.  
Extraocular muscles were full in each eye.  Confrontations 
were full in each eye.  Slit-lamp examination revealed normal 
lids and lashes, white and quiet conjunctivae.  The corneas 
of each eye were significant for clear LASIK flaps.  There 
was a very minimal pterygium at approximately 
3 o'clock in the right eye, just barely encroaching on the 
lumbus.  The examiner specifically stated that the pterygium 
was not affecting the veteran's visual acuity.

Anterior chambers were deep and quiet.  Irides were free of 
neovascularization.  The lenses were clear.  Applanation 
tonometry at 1:45 p.m. was 10 in each eye.  Dilated fundus 
examination revealed a cup-to-disc ratio of 0.25 in each eye.  
Macula was flat and healthy in each eye.  The artery-to-vein 
ratio was 2:3 and the periphery was flat and intact at 360 
degrees in each eye.  

Upon VA examination in May 2008, uncorrected distance and 
near vision remained unchanged at 20/20 in each eye, despite 
complaints of blurred vision at a distance.  Pupillary 
reactions were equal, round, and reactive to light.  
Extraocular muscles were full in each eye.  Confrontations 
were full in each eye.  Slit-lamp examination revealed normal 
lids and lashes, white and quiet conjunctivae.  There was an 
avascular elevated region nasal conjunctive.  There was no 
evidence of recurrence of the pterygia.  There was no corneal 
infringement or injection.  Dilated fundus examination 
revealed a cup-to-disc ratio of 0.2.  The artery-to-vein 
ration was 2:3 and the periphery was flat and intact at 360 
degrees in each eye.  

In short, a compensable evaluation, to include "staged" 
ratings, is simply not warranted as the evidence does not 
show symptomatology consistent with loss of vision.  
38 C.F.R. § 4.84a; See Fenderson, 12 Vet. App. at 126.  
Should the veteran's disability picture change in the future, 
she may be assigned a higher rating.  See 38 C.F.R. § 4.1.  


Dysgeusia

The veteran's dysgeusia has been assigned a noncompensable 
rating under 38 C.F.R. § 4.87a, Diagnostic Code 6276.  Under 
this code section, a 10 percent rating is assigned when there 
is a complete loss of sense of taste.  38 C.F.R. § 4.87a.  In 
every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

The veteran maintains that a higher initial rating is 
warranted.  She has set forth no specific reasons for her 
request.  Having carefully considered all the evidence of 
record in light of the pertinent laws and regulations, the 
Board finds that the currently assigned noncompensable rating 
for dysgeusia is appropriate and no higher rating is 
warranted at this time.  38 C.F.R. § 4.7.

In this regard, service medical records show the veteran 
complained of loss of sense of taste beginning in 2001.  She 
had a normal neurological examination in March 2001 and was 
diagnosed with only partial dysgeusia.  The etiology was 
considered unclear.  The veteran sporadically complained of 
loss of sense of taste up until her separation.

Upon VA examination in January 2004, the veteran indicated 
that she began experiencing loss of taste five years prior.  
She stated that food did not taste right or had no taste at 
all.  She denied any trauma.  Examination of the auricles, 
external auditory canals, tympanic membrane, nose, and 
turbinates were normal.  The anterior rhinoscopy showed the 
septum to be slightly deviated with adequate airway into both 
nostrils.  There was no evidence of polyposis or any 
obstruction.  Examination of the oropharynx, pharynx, and 
hypopharynx showed no gross pathology.  Oral cavity showed no 
lesion, and the neck showed no mass or adenopathy.

The veteran was afforded a VA neurological examination in May 
2008.  She complained of a diminished sensation of sense of 
taste.  She indicated that she was able to taste very sweet 
and salty foods.  Examination of the head revealed no 
evidence of trauma.  Cranial nerves were intact, except for 
the decreased sensation in taste.  There was no evidence of 
tics or choreiform.  There was no apparent anatomical or 
pathological basis for the veteran's dysgeusia with the 
exception of her apparent sinusitis. 

In sum, a compensable evaluation, to include "staged" 
ratings, is not warranted as the evidence does not show 
symptomatology consistent with complete loss of sense of 
taste.  38 C.F.R. § 4.87a; See Fenderson, 12 Vet. App. at 
126.  Should the veteran's disability picture change in the 
future, she may be assigned a higher rating.  See 38 C.F.R. 
§ 4.1.  

The Board considered the doctrine of reasonable doubt, 
however, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  38 
U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. 
App. at 55-57.  


Anosmia

The veteran's anosmia has been assigned a noncompensable 
rating under 38 C.F.R. § 4.87a, Diagnostic Code 6275.  Under 
this code section, a 10 percent rating is assigned when there 
is a complete loss of sense of smell.  38 C.F.R. § 4.87a.  In 
every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

The veteran maintains that a higher initial rating is 
warranted.  She has set forth no specific reasons for her 
request other than loss of sense of smell.  Having carefully 
considered all the evidence of record in light of the 
pertinent laws and regulations, the Board finds that the 
currently assigned noncompensable rating for anosmia is 
appropriate and no higher rating is warranted at this time.  
38 C.F.R. § 4.7.

In this regard, service medical records show the veteran 
complained of loss of sense of smell beginning in 2001.  She 
had a normal neurological examination in March 2001 and was 
diagnosed with only partial anosmia.  The etiology was 
considered unclear.  The veteran sporadically complained of 
loss of sense of smell up until her separation.

Upon VA examination in January 2004, the veteran indicated 
that she began experiencing loss of smell five years prior.   
She stated that she was able to smell only certain things, 
but a lot of things she could not.  She denied sinus 
problems, nasal congestion, or acute rhinitis when this 
happened.  She denied any trauma.  

Examination of the auricles, external auditory canals, 
tympanic membrane, nose, and turbinates were normal.  The 
anterior rhinoscopy showed the septum to be slightly deviated 
with adequate airway into both nostrils.  There was no 
evidence of polyposis or any obstruction.  Examination of the 
oropharynx, pharynx, and hypopharynx showed no gross 
pathology.  Oral cavity showed no lesion, and the neck showed 
no mass or adenopathy.

The veteran was afforded a VA neurological examination in May 
2008.  She complained of a diminished sensation of sense of 
smell.  She indicated that she was able to smell very sweet 
and salty foods.  Examination of the head revealed no 
evidence of trauma.  Cranial nerves were intact, except for 
the decreased sensation in smell.  There was no evidence of 
tics or choreiform.  There was no apparent anatomical or 
pathological basis for the veteran's anosmia with the 
exception of her apparent sinusitis. 

In sum, a compensable evaluation, to include "staged" 
ratings, is not warranted as the evidence does not show 
symptomatology consistent with complete loss of sense of 
smell.  38 C.F.R. § 4.87a; See Fenderson, 12 Vet. App. at 
126.  Should the veteran's disability picture change in the 
future, she may be assigned a higher rating.  See 38 C.F.R. 
§ 4.1.  

As with the issues above, the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 
1364; Gilbert, 1 Vet. App. at 55-57.  

Maxillary Sinusitis

The veteran's maxillary sinusitis has been assigned a 
noncompensable rating under 38 C.F.R. § 4.97, Diagnostic Code 
6513.  Under this code section, a noncompensable rating is 
assigned for maxillary sinusitis when detected by x-ray only.  
A 10 percent rating is assigned when there are one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) use of antibiotic 
treatment or three to six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  38 C.F.R. § 4.97.  

The veteran maintains that a higher initial rating is 
warranted.  She has set forth no specific reasons for her 
request.  Having carefully considered all the evidence of 
record in light of the pertinent laws and regulations, the 
Board finds that the currently assigned noncompensable rating 
for maxillary sinusitis is appropriate and no higher rating 
is warranted at this time.  38 C.F.R. § 4.7.

In this regard, service medical records show that sinusitis 
was detected by computerized tomography (CT) in 2002.  CT 
scans showed mild chronic sinus disease.  Chronic paranasal 
sinus disease was noted upon separation examination in August 
2003.  

Upon VA examination in January 2004, the veteran denied sinus 
problems, nasal congestion, or acute rhinitis.  Examination 
of the veteran's nose and turbinates were normal.  The 
anterior rhinoscopy showed the septum to be slightly deviated 
with adequate airway into both nostrils.  There was no 
evidence of polyposis or any obstruction.  Examination of the 
oropharynx, pharynx, and hypopharynx showed no gross 
pathology.  

Upon VA examination in May 2008, the veteran indicated that 
her sinus problems were not "per se sinus problems."  She 
stated that chronic sinusitis was diagnosed at the time she 
complained of loss of sense of taste and smell.  She did not 
recall any specific sinus infection with purulent discharge 
or crusting requiring antibiotic treatment.   

The examiner noted that sinusitis was an incidental finding 
in service and that the veteran was prescribed Allegra and 
Flonase, which she only took as need.  She denied any 
prolonged period of treatment with antibiotics.  She did 
indicate that she had a headache.  Examination of her nose 
showed no deformity.  Septum was in midline. There was 
adequate airway bilaterally. Turbinates were normal in size.  
Drainage was just clear mucus and all sinuses were nontender.  
There was no evidence of purulent discharge or crusting.  

The examiner concluded that the only evidence of sinusitis 
was on CT scan in service; however, there was no history 
suggestive of acute sinusitis being treated with antibiotics.  
There was also no evidence of incapacitating episodes and 
because of that there was no evidence of any frequency of 
sinus infections.  Headaches were said probably not to be 
related to the sinusitis.

In sum, a compensable evaluation, to include "staged" 
ratings, is not warranted as the evidence does not show 
symptomatology consistent with one or two incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) use of antibiotic treatment or three to 
six non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  38 C.F.R. § 4.87a; See Fenderson, 12 Vet. App. at 
126.  Should the veteran's disability picture change in the 
future, she may be assigned a higher rating.  See 38 C.F.R. 
§ 4.1.  The Board considered the doctrine of reasonable 
doubt, however, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364; 
Gilbert, 1 Vet. App. at 55-57.  


Extraschedular Rating

In reaching this decision, the Board has considered the issue 
of whether any of the veteran's service-connected 
disabilities presented an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of an extraschedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2005); 
Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).  The Board 
finds that the objective evidence does not support a finding 
that any of her service connected conditions interfere 
markedly with employment.  There is nothing in the record to 
distinguish her case from the cases of numerous other 
veterans who are subject to the schedular rating criteria for 
the same disabilities.  The veteran remains gainfully 
employed, and there is no evidence revealing frequent periods 
of hospitalization.    

Moreover, the schedular criteria, in general, are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  The 
assigned ratings adequately compensate the veteran for the 
nature and extent of severity of her disabilities.  
Therefore, in the absence of exceptional factors, the Board 
finds that the criteria for submission for consideration of 
an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  

ORDER

Entitlement to an initial rating in excess of 10 percent for 
right foot hallux valgus is denied.

Entitlement to an initial rating in excess of 10 percent for 
residuals of an abdominoplasty is denied.

Entitlement to an initial compensable rating for right eye 
pterygium is denied.

Entitlement to an initial compensable rating for dysgeusia is 
denied.

Entitlement to an initial compensable rating for anosmia is 
denied.

Entitlement to an initial compensable rating for maxillary 
sinusitis is denied.


____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


